DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “modules” in Claim 9.  Corresponding structure is disclosed at least by a general purpose computer and programming modules at Pages 18-20 of the instant Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites that the step of initializing the particle swarm and defining the initial velocity and the initial position of the each particle in the particle swarm comprises:
randomly selecting the initial position and the initial velocity of the each particle in the particle swarm; and then
obtaining an individual extreme value and a global extreme value based on the initial position and the initial velocity of the each particle.
	It is unclear as to how the “obtaining” step can be considered part of the “initializing and defining” step since it would appear that the “initializing and defining” step has concluded prior to the recitation of the “obtaining” step.
	Claim 3 recites that the data set to be clustered is averagely divided into k classes using a formula.  However, the recited formula could not be used to perform this function as the recited formula only amounts to reciting that outliers are not included in the k classes.  The recited formula does not provide a manner for clustering into the different classes (i.e., there is no way to use the recited formula to distinguish whether data should be clustered into class C1 as opposed to C2).
Claim 3 recites the parameters Ci and Cj.  These are undefined and unclear in scope.  The Examiner believes the recitation of these terms is simply meant to represent that “there is no intersectionality between the k classes” (See the bottom of Page 13 of the instant Specification, which supports this assertion – “If the clusters do not overlap…”).  If that is the case, the Examiner suggests using that language in the claim instead.
Claim 4 is rejected based on its dependence from Claim 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm as part of a method for determining a pipeline leak. This judicial exception is not integrated into a practical application because no practical application is recited in the claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited system amounts to the recitation of a general purpose computer for implementing the algorithm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awotunde (US 20150106323 A1) and Aslam (US 20180335363 A1).
Regarding Claims 1 and 9, Awotunde discloses a method (and corresponding computer system with programming modules, [Paragraph [0011] – “FIG. 3 illustrates how the PSOAF System Parameter Estimator interacts with the System Response simulator which must be supplied by the user and connected to the PSOAF.”]) based on AFPSO-K-means [Abstract – “The PSOAF System Parameter-Estimator, called herein the PSOAF, is an optimizer designed to estimate the unknown parameters or the optimal parameters of a system. PSOAF stands for Particle Swarm Optimizer with Averaging Filter.”See the method disclosed in the relatively short Detailed Description], comprising:
initializing a particle swarm, and defining an initial velocity and an initial position of each particle in the particle swarm [See the first step in Fig. 1.Paragraph [0016] – “2. Initialize particles with random positions and velocities.”Paragraph [0017] – “3. Using the I.sub.2 or cosine similarity measure, group the population into subswarms.”Paragraph [0018] – “4. Compute the subswarm averages.”];
determining a fitness value of the each particle [Paragraph [0019] – “5. Evaluate the fitness of subswarm averages.”Paragraph [0020] – “6. Select the N.sub.b (N.sub.b=2, 3 or 4) best subswarms. We refer to the selected subswarms as near-optimal and all other subswarms as suboptimal.”];
traversing the fitness value of the each particle to obtain an optimal position corresponding to the fitness value of the each particle and a global optimal position in optimal fitness values of the particle swarm [Paragraph [0021] – “7. Evaluate the fitness of the particles in all the near-optimal subswarms.”Paragraph [0022] – “8. In each near-optimal subswarm compare the subswarm average to the worst particle. If the subswarm average has a better fitness, replace the worst particle in that subswarm with the subswarm average.”Paragraph [0023] – “9. For each of the suboptimal subswarms, assign the fitness value of the subswarm average to every particle in that subswarm.”Paragraph [0024] – “10. Select the global best particle for the current generation. This is the particle with the best fitness value in the whole swarm.”Paragraph [0025] – “11. Set particles' personal bests to their current positions (only for the first iteration).”];
iteratively updating a velocity and a position of the each particle based on the optimal position corresponding to the fitness value of the each particle [Paragraph [0031] – “17. Evaluate particles' velocities from Equation (6).”Paragraph [0032] – “13. Update particles' positions using Equation (1).”Paragraph [0033] – “19. If particles are to close to each other disperse the particles using the algorithm in FIG. 2, otherwise move to the next step.”Paragraph [0034] – “20. Repeat Steps 14 to 19 until the stopping criteria are met.”]; and
when a distance from the position of the each particle to the global optimal position in the optimal fitness values of the particle swarm is less than a preset threshold or a number of iterations reaches a preset value, outputting a current iteration updated result [Paragraph [0034] – “20. Repeat Steps 14 to 19 until the stopping criteria are met.”].
Although Awotunde discloses using the method in the context of petroleum engineering applications [Paragraph [0002] – “This invention relates to the estimation of system parameters, otherwise known as optimization. It can be used in many fields of human endeavor to estimate either the unknown parameters of a system or the optimal parameters to impose on a system to achieve the best results. It has been specifically utilized in the field of Petroleum Engineering in (1) estimating the unknown permeability distribution and other reservoir parameters (including the reservoir porosity, the rock compressibility and the parameters of the relative permeability curves) of a petroleum reservoir (2) determining the optimum positions of wells and the optimum controls to impose on the wells during the primary and secondary depletion of a petroleum reservoir.”], Awotunde fails to disclose that the method is a leakage detection method for a long petroleum pipeline comprising using the method results to determine an actual leakage position of the petroleum pipeline.  However, Aslam discloses performing a particle analysis to locate leaks within a hydrocarbon pipeline [Abstract – “A method for monitoring and detecting leaks in a pipeline is disclosed. The method is particularly useful in pipelines that are transporting hydrocarbons. Gas enabled photo sensitive particles are fed into the pipeline and when they encounter a leak, change their condition. This change is captured by a detector which transmits the data to an operator that a leak condition exists as well as its location and intensity.”].  It would have been obvious to apply the teachings of Awotunde to such an application because doing so would have presented a more thorough manner of evaluating whether or not the particles indicate a pipeline leak.

Regarding Claim 2, the combination of Awotunde and Aslam would disclose that the step of initializing the particle swarm and defining the initial velocity and the initial position of the each particle in the particle swarm comprises:
defining a number of sample points of the petroleum pipeline to be detected to be n, and constructing a data set of n sample points Xi = (Xi1, Xi2,..., Xid ); wherein i=1,2,...,n [Paragraph [0005] of Awotunde]; averagely dividing the data set to be clustered into k classes, wherein each class is one particle swarm; randomly selecting the initial position and the initial velocity of the each particle in the particle swarm [See the first step in Fig. 1.Paragraph [0016] – “2. Initialize particles with random positions and velocities.”Paragraph [0017] – “3. Using the I.sub.2 or cosine similarity measure, group the population into subswarms.”Paragraph [0018] – “4. Compute the subswarm averages.”]; and
obtaining an individual extreme value and a global extreme value based on the initial position and the initial velocity of the each particle [Paragraph [0022] – “8. In each near-optimal subswarm compare the subswarm average to the worst particle. If the subswarm average has a better fitness, replace the worst particle in that subswarm with the subswarm average.”Paragraph [0024] – “10. Select the global best particle for the current generation. This is the particle with the best fitness value in the whole swarm.”].

Regarding Claim 3, Awotunde discloses that the data set to be clustered is averagely divided into k classes in a manner meeting the recited limitations [Paragraph [0022] – “8. In each near-optimal subswarm compare the subswarm average to the worst particle. If the subswarm average has a better fitness, replace the worst particle in that subswarm with the subswarm average.”].

Regarding Claim 4, Awotunde discloses that the fitness value of the each particle [Paragraph [0019] – “5. Evaluate the fitness of subswarm averages.”] is determined in a manner meeting the recited limitations [See Paragraphs [0038]-[0040], particularly – “Arithmetic mean is used to compute the average of vectors grouped together based on the Euclidian distance.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160125103 A1 – ACCELERATING PARTICLE-SWARM ALGORITHMS
US 20200148395 A1 – METHOD FOR PREDICTION OF KEY PERFORMANCE PARAMETERS OF AERO-ENGINE IN TRANSITION CONDITION
US 20190251458 A1 – SYSTEM AND METHOD FOR PARTICLE SWARM OPTIMIZATION AND QUANTILE REGRESSION BASED RULE MINING FOR REGRESSION TECHNIQUES
US 20100023307 A1 – METHODS FOR PROGNOSING MECHANICAL SYSTEMS
US 20170255717 A1 – ANOMALY LOCALIZATION IN A PIPELINE
US 20210010893 A1 – DEVICE AND METHOD FOR PIPELINE LEAK DETECTION USING PARTICLE SWARM OPTIMIZATION-VARIATIONAL MODE DECOMPOSITION ALGORITHM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865